Hill, J.
A promissory note was given for certain personal property, which was paid voluntarily by the maker thereof (it not appearing that the note had been transferred before maturity), who subsequently purchased personal property from the same vendor, for the avowed purpose of refusing to pay therefor and of pleading a set-off and partial failure of' consideration to the first purchase, because of alleged defects in the property first purchased which were known to the buyer at the time he paid the note given for the purchase-price thereof. Held, that the buyer waived any defects in the property first purchased, and could not set up the same as a defense in an action on open account brought by the seller against him for the recovery of the purchase-price of the personalty last bought. Edison General Electric Co. v. Blount, 96 Ga. 272 (23 S. E. 306); Atlanta &c. Bottling Co. v. Hutchinson, 109 Ga. 550 (35 S. E. 124); Tuttle v. Stovall, 134 Ga. 331 (67 S. E. 806).
(a) In addition to the general grounds, the only assignments of error relate to giving or failing to give certain charges to the jury. We find no error in these assignments; and besides, in this case the verdict in favor of the defendant in error was demanded.

Judgment affirmed,.


All the Justices cdncur.